Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 08/23/2022, in response to the rejection of claims 1, 5, 10-13, 21-28 from the non-final office action, mailed on 06/08/2022, by amending claims 1, 5 and canceling claims 25, 27, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 14-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “satisfies an equation (3)” of Claim 1 should be “satisfies an equation (1)”, because there is no equation (1) in the claim. It is respectfully requested to arrange the number in an order, not randomly.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “A mask comprising: a first region provided with a first plurality of openings; and second regions located at both sides of the first region along a predetermined direction, wherein at least one of the second regions is provided with a third plurality of openings, and the third plurality of openings are disposed adjacent to the first plurality of openings and characterized by a same shape and a same arrangement as the first plurality of openings” of Claim 1,
The claim is merely interpreted that the mask has plural same openings and, in the mask thereof, some of the openings are grouped as a first region and the other openings are grouped as a second region. However, differently naming a portion of the openings as a first region or a second region is mere different use of the mask, and it does not change the structure itself of the mask.
More specifically, even if the applicants’ openings are differently grouped, as shown in the illustrations reproduced from the mask of the applicants’ Fig. 2 below, the applicants’ mask itself still has the same structure, Therefore, in view of the mask structure itself, the all three masks having different grouping s below are still the same, not different. The different use of an apparatus does not add patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when a mask of a prior art has plural same openings, it is sufficient to meet the claimed feature. 

    PNG
    media_image1.png
    569
    1149
    media_image1.png
    Greyscale

[See also the regions of the mask in the illustration reproduced from Fig. 2 of ‘435, which was cited in the previous OA, mailed on 03/16/2022, as another example of the different region interpretation in the same structure].

    PNG
    media_image2.png
    449
    743
    media_image2.png
    Greyscale


(2) In regards to the “The “wherein: at least a part of the first plurality of openings are configured to form a first type of sub-pixels when the mask is in a first state, and the first plurality of openings and at least a part of the third plurality of openings are configured together to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state” of Claim 1;
The “to form a first type of sub-pixels when the mask is in a first state” and “to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state” are functional results obtained by use of the movable mask having plural openings, in other words, the feature is an intended use of an apparatus, thus it does not add patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a mask having plural openings and the mask is moved by a predetermined distance along the predetermined direction, it will be considered meeting the limitation, because the mask is clearly capable of forming the first type of sub-pixels and also a type of sub-pixels different from the first type of sub-pixels, by the movement of the mask.

(3) In regards to the “wherein, along a direction at a predetermined acute angle from the predetermined direction, the first plurality of openings and the third plurality of openings are arranged in lines, and the third plurality of openings are arranged in M lines, where M is an integer and M≥N-1, and N is the number of types of sub-pixels to be formed” of Claim 1,
According to the applicants’ disclosures, see the applicants’ paragraph [0062] of the published instant application and Fig. 8 (see also Fig. 9-11), the limitation appears to be the feature obtained, when a mask having the same openings 11, 21 is sequentially moved.
Consequently, when an apparatus of a prior art teaches a movable mask having plural same openings, as disclosed in the applicants’ disclosures, it is considered the prior art’s mask is clearly capable of satisfying the equations.

(4) In regards to the “the first plurality of openings in the first region and the third plurality of openings in one of the second regions are aligned in columns along a first direction perpendicular to the predetermined direction; and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction” of Claim 10, and further,
“the first plurality of openings in the first region and the third plurality of openings in one of the second regions are staggered in each adjacent three lines and extended along the predetermined direction with each adjacent three lines as a period, and the third plurality of openings are distributed in two lines in the predetermined direction; and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction” of Claim 11,
According to the applicants’ disclosures, which is the applicants’ Figs. 7-9 (Figs. 10-11 are mere rotated angle view of Figs. 7-9) and corresponding paragraphs in the specification, 
The limitation appears to be a mere different arrangement of the openings of the mask.
Consequently, when an apparatus of a prior art teaches an arrangement of the mask openings, as disclosed in the applicants’ disclosures, it is considered the prior art’s mask meets the limitation.

(5) The “wherein the first type of sub-pixels include red sub-pixels, and the second type of sub-pixels include green sub-pixels” of Claim 21 defines a film product by use of the claimed mask, thus it is not structural part of the claimed apparatus. Therefore, the limitation does not add a patentable weight to the claimed apparatus, see MPEP citations below.
When a mask of a prior art teaches film formation by use of the mask, regardless of what type of film is formed, the apparatus itself is sufficient to meet the claimed requirement.
 
MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 10-13, 21-24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) The “machining accuracy” in “a same shape, a same arrangement, and a same machining accuracy” and “a machining accuracy of the second plurality of openings is lower than the machining accuracy of the first plurality of openings and the third plurality of openings” of Claim 1 is not clear.
First, the applicants’ specification [0030] of the published instant application discloses “That is, the shapes, sizes, and machining accuracies of the third openings 21 are all the same as those of the first openings 11”. The disclosure appears that the “machining accuracy” is another element, in addition to the shape and size. However, when openings are formed by the machining, matching/non-matching of the openings is determined by comparison of the shape and the dimension (which is the size) of the openings. Therefore, it is not clear what is required to meet the applicants’ recited “machining accuracy”, except the “shape and size”, and further it is not clear how to measure the machining accuracy.

Second, accuracy is a relative term, in other words, the accuracy may be in a range of 0 to 100%. Further, when determining the “same accuracy”, depending on a user or machining tool, matching of the shape and size of the openings can be differently applied by different standard, such as more than 50% matching, 80% matching, 90% matching or 100% matching. Thus, it is not clear what degree of the accuracy is required to meet the recited “same machining accuracy”.

For the purpose of examination on the merits, the shape and size will be considered as one of the machining accuracies of an opening, and further when at least the shape and size of the openings are shown to be similar in a drawing, it will be considered meeting the “same” and when different, it will be considered meeting the “lower”.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 10-13, 21-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohshita (US 20040183435, hereafter ‘435).
Regarding to Claim 1, ‘435 teaches:
Film formation mask (title, the claimed “A mask”);
A film formation mask 13 having vertically (in the drawing) arranged rectangular openings 13Adisposed alternately corresponding to the display area E, while false openings 13D having the same shape as the openings 13A are formed as extensions of the arrangement of the openings 13A on the outside of the display area E (Fig. 12A, [0056], note, as discussed in the claim interpretation above, the region can be defined at any portion of the mask. Further, the opening 13A and 13D are the same, thus grouping a portion of the opening does not change the structure. Therefore, a center portion of the openings can be defined as a first region, and both sides of the center portion can be defined as a second region as a buffer region along the length direction of the mask, see the first illustrations below, this part is also clearly discussed in the previous OA with Fig. 2 and the illustration reproduced from Fig. 2, the claimed “comprising: a first region provided with a first plurality of openings; and second regions provided as a buffer for the first region and located at both sides of the first region along a predetermined direction, wherein at least one of the second regions is provided with a third plurality of openings, and the third plurality of openings are disposed adjacent to the first plurality of openings and characterized by a same shape, a same arrangement, and a same machining accuracy as the first plurality of openings”);

    PNG
    media_image3.png
    329
    412
    media_image3.png
    Greyscale

The examiner cities Fig. 5, which is clearly applicable to pattern of Fig. 12, for the teaching of the pixel forming. FIG. 5A shows a process of forming film stripes 30R of a first color (red), and FIG. 5B and FIG. 5C show processes of forming film stripes 30G of a second color (green) and film stripes 30B of a third color (blue). In each of these processes, the film formation mask 10 is moved by a distance P/3, forming film stripes 30G of organic luminescent layer of the second color on luminescent areas 40G and film stripes 30B of organic luminescent layer of the third color on luminescent areas 40B ([0038-0039], note as disclosed in 5A-5C, the mask is sequentially moved by a distance to form each film stripe, which is a first pixel, therefore, the openings in the first region is capable of forming a first color, and then when the mask is sequentially moved in a direction by a predetermined distance, the openings in the first region and an opening in the second region, together, are clearly capable of sequentially forming a second colors, which is a second pixel, see the second illustration below, the claimed “wherein: at least a part of the first plurality of openings are configured to form a first type of sub-pixels when the mask is in a first state, and the first plurality of openings and at least a part of the third plurality of openings are configured together to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state”);

    PNG
    media_image4.png
    1002
    568
    media_image4.png
    Greyscale

As shown in Fig. 12A or the illustrations above, the openings 13A, 13D are arranged in lines along a direction at an acute angle from the moving direction, the openings 13D in the first region has at least more than two lines, thus it forms at least one color (the claimed “wherein, along a direction at a predetermined acute angle from the predetermined direction, the first plurality of openings and the third plurality of openings are arranged in lines, and the third plurality of openings are arranged in M lines, where M is an integer and M≥N-1, and N is the number of types of sub-pixels to be formed”);
As shown in the first illustration above, within the second region, some of the openings 13D in the left side of the second region can be named as a second opening group and the rest of the opening 13D in the right side of the second region can be named as a third opening group, further there intrinsically exist a distance between one opening in the left side and one opening in right side and also another distance between the openings 13A in the first region (the claimed “wherein, the second regions are provided with a second plurality of openings, and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction, wherein, a first distance d1 along the predetermined direction between two adjacent openings of the first plurality of openings and a second distance d2 along the predetermined direction between a third opening of the third plurality of openings and a fourth opening of the second plurality of openings adjacent to the third opening”);
The examiner cities Figs. 2 and 8, which is clearly applicable to pattern of Fig. 12, for the teaching of the cited equation. Fig. 2 shows an opening group having the opening 10D and an adjacent opening 10A from the plural openings 10A which was named as a second region, and another opening group having the rest of the openings 10A which was named as a first region, see the illustration reproduced from Fig. 2 above or below, which was cited in the previous OA. Therefore, in the second region, the opening 10D corresponds to a second opening and the adjacent opening 10A corresponds to a third opening. Because Fig. 8 clearly shows a distance “P” between the rest openings 11A (the same as the openings 10A of Fig. 2) in the first region is greater than a distance “P1” between the opening 11D (the same as the openings 10D of Fig. 2) and the adjacent opening 11A (the same as the openings 10A of Fig. 2), again this is clearly applicable to the openings of Fig. 12A, and in that case, the openings of Fig. 12A would have obviously satisfies the equation, P > P1 (the claimed “satisfies an equation (1): d2>d1 (1)”);

    PNG
    media_image2.png
    449
    743
    media_image2.png
    Greyscale

The illustration reproduced from Fig. 12A above shows the second region has plural opening 13D, and as discussed in the equation above, a portion of openings 13D in the left side is the second openings and the rest in the right side is the third opening, thus the second openings are arranged in at least more than two columns and rows (the claimed “wherein, in the second regions, the number of the second openings is more than one, and the second plurality of openings are arranged in at least two columns and a plurality of rows, wherein one of the second plurality of openings is disposed at a respective position defined by each respective column of the at least two columns and each respective row of the plurality of rows”).

Fig. 12A of ‘435 and further the first illustration above teaches the all the opening 13D in the second region has the same shape and size as the opening 13A, thus it is only silent about the “lower” in the “a machining accuracy of the second plurality of openings is lower than the machining accuracy of the first plurality of openings and the third plurality of openings” of Claim 1.

However, ‘435 clearly teaches “false” opening in the outermost side opening.
Consequently, even if ‘435 is silent about the “lower”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the left outermost side openings in the second region defined in the first illustration above, to be “lower” machining accuracy, because they are false openings, as required by ‘435, not the deposition opening determining the product, which is film pixels. 
Still furthermore, ‘435 clearly teaches Actually, the shape of the false openings should not be specifically limited, but can be in any one of other forms, provided that it is possible to ensure an effect of absorbing a distortion during an addition of a tension, as well as to form false patterns outside the display area for acting as adhesive blocking barriers ([0057], see Fig. 12B and Fig. 12C showing the different position and shape of the false opening in the second region). Therefore, the machining accuracy of the left outermost side openings in the second region defined in the first illustration above would have not need to be higher than main deposition openings.

Regarding to Claim 5,
As shown in the second illustrations reproduced from Fig. 12A above, moving the mask by a predetermined distance in a predetermined direction enables all the openings in the mask to move by the same distance in the same direction, therefore, the all distances between two adjacent openings, such as two first openings, two third openings, and two of the first and third openings moves the same distance (the claimed “wherein, in the first region and the second regions, a third distance along the predetermined direction between two adjacent openings of the third plurality of openings and a fourth distance along the predetermined direction between a first opening of the first plurality of openings and a second opening of the third plurality of openings adjacent to the first opening are equal to the first distance d1, and the first distance d1 satisfies an equation (2): d1=L  (2) wherein, L is the predetermined distance the mask moves along the predetermined direction”).

Regarding to Claims 10-11,
FIG. 5A shows a process of forming film stripes 30R of a first color (red)… and FIG. 5B and FIG. 5C show processes of forming film stripes 30G of a second color (green) and film stripes 30B of a third color (blue) (([0038-0039], the claimed “wherein, three types of sub- pixels are to be formed” of Claims 10-11);
As discussed in the claim 1 rejection above, the first illustration reproduced from Fig. 12A shows first region having first openings and second region having third openings in the right side and second openings in the left side, the openings are aligned in columns in a perpendicular to the moving direction and also staggered in the moving direction. Further, the opening arrangements are the same as the applicants, see the claim interpretation above (the claimed “the first plurality of openings in the first region and the third plurality of openings in one of the second regions are aligned in columns along a first direction perpendicular to the predetermined direction; and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction” of Claim 10, and “the first plurality of openings in the first region and the third plurality of openings in one of the second regions are staggered in each adjacent three lines and extended along the predetermined direction with each adjacent three lines as a period, and the third plurality of openings are distributed in two lines in the predetermined direction; and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction” of Claim 11).

Regarding to Claim 12,
‘435 teaches rectangular openings 13A, 13D ([0056], the claimed “wherein, a shape of a first opening of the first plurality of openings is any of a square hole, a round hole, and a polygonal hole”).

Regarding to Claim 13,
‘435 teaches A film formation mask is used to form a film pattern of an organic layer containing a luminescent layer (abstract, note it is well-known in the art that the film formation is performed in a film formation apparatus including a vacuum chamber, the mask, and a film forming material container, and the teaching of claim 1 was discussed in the claim 1 rejection above, the claimed “A vapor deposition device comprising the mask according to claim 1”).

Regarding to Claim 21,
‘435 teaches FIG. 5A shows a process of forming film stripes 30R of a first color (red), and FIG. 5B and FIG. 5C show processes of forming film stripes 30G of a second color (green) and film stripes 30B of a third color (blue) ([0038-0039], see also the claim interpretation above, the claimed “wherein the first type of sub-pixels include red sub-pixels, and the second type of sub-pixels include green sub-pixels”).

Regarding to Claim 22,
Figs. 5A-5C of ‘435 shows sequential deposition by moving the opening of the mask in a predetermined distance, therefore, a distance between the Red color pixel and the Green color pixel is equal to the moving distance of the mask, see the fourth illustration below, this is clearly applicable to the mask of Fig. 12A (the claimed “wherein a distance D2 between the first type of sub-pixels and the second type of sub-pixels along the predetermined direction equals to the predetermined distance L the mask moves along the predetermined direction”).

    PNG
    media_image5.png
    346
    965
    media_image5.png
    Greyscale


Regarding to Claim 23,
As shown in the first illustration reproduced from Fig. 12A of ‘435, all the openings in each region is the same (the claimed “wherein the second plurality of openings are characterized by a same shape and a same arrangement as the first plurality of openings”).

Regarding to Claim 24,
The opening 10D of Figs. 3-4 and the opening 14D of Figs. 12B of ‘435 has different shape and different arrangement from the opening 10A and 14A, which is clearly applicable (the claimed “wherein the second plurality of openings are characterized by a different shape and a different arrangement as the first plurality of openings”).

In regards to the Claim 26,
Fig. 12A of ‘435 clearly shows a slant angle between the openings in adjacent lines, such as more than 45°, thus it is only silent about the “45°”.
However, the angle is merely determined by the arrangement of the openings, for instance, the openings 15A of Fig. 12C has lower slant angle, such as close to 45°, thus the arrangement of the opening is a mere obvious matter to obtain various film patterns.

Consequently, even if ‘435 is silent about the 45°, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have easily found the angle as claimed, by rearrangement of the openings of Fig. 12A, for the purpose of providing a desired film pattern form, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art. See MPEP 2144.04.

Regarding to Claim 28,
the illustration reproduced from Fig. 12A of ‘435 shows the openings in the second region are arranged in rows and columns (the claimed “wherein the second plurality of openings aligned in rows and columns along the first direction and the second direction”).

Response to Arguments
Applicants’ arguments filed on 08/23/2022 have been fully considered but they are not persuasive. 
In regards to the rejection of claim 1, the applicants argue As shown in FIG. 12A, it appears that '435 discusses multiple columns of false openings 13D. However, in contrast with claim 1, these false openings 13D are disposed in a staggered way. It means that not all positions defined by each respective column and each respective row have been provided with a false opening 13D. Some of the positions remain blank. Accordingly, '435 fails to teach or suggest "in the second regions, the number of the second openings is more than one, and the second plurality of openings are arranged in at least two columns and a plurality of rows, wherein one of the second plurality of openings is disposed at a respective position defined by each respective column of the at least two columns and each respective row of the plurality of rows" recited in claim 1, see the page 9. 
This argument is found not persuasive.
The examiner maintains ‘435 clearly teaches the feature.
Fig. 12A and the first illustration in the rejection above clearly teach multiple column and rows of the opening in the second region, and one of the second plurality of openings is disposed at a respective position. Again, claim does not require “all”
Further, the examiner reminds the applicants the feature would have not been allowed, even if it is amended to have the feature of “all”, because it is still obvious, based on Figs. 12A and 12C.

The applicants further argue that because ‘435 appears to pay more attention to the false opening 10D than the opening 10A, thus '435 fails to teach or suggest "a machining accuracy of the second plurality of openings is lower than the machining accuracy of the first plurality of openings and the third plurality of openings" recited in amended claim 1. It appears that '473 fails to cure the deficiencies of '435, see the page 12. 
This argument is found not persuasive.
The examiner maintains the deposition opening 10A is more critical to the false opening 10D.
First, the disclosure for the false opening 10D merely teaches how to form the false opening by firstly considering the deposition opening and the substrate. This does not support the false opening must be critically considered than the criticality of the deposition opening and the examiner does not find any support the false openings must have higher priority than the deposition opening. The deposition opening, which is the pattern of the mask, is the highly critical part to determine the accuracy of the obtained film pixel is correctly matched with the desired film pixel.
Second, ‘435 clearly indicates the opening 10D as a “false”, which is not a main opening. The examiner does not find any proper reason why the “false” opening has more criticality than the “main” opening, which is clearly involved in the main deposition processing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718